Exhibit 10.53
Non-Employee Director Compensation Summary
Alseres Pharmaceuticals, Inc.’s (the “Company’s”) non-employee directors at
December 31, 2009 consisted of: William L.S. Guinness; Robert S. Langer, Jr.;
Michael J. Mullen; John T. Preston; Gary E. Frashier; and Henry Brem.
For the year ended December 31, 2009, the Company’s non-employee director
compensation was earned as follows, however, the Company has only paid
non-employee director compensation through June 30, 2008 and at December 31,
2009 owed its independent directors a total of $455,000 in compensation:

                                      Per Board and                 Committee  
Annual Fee Per     2009 Annual             Retainer   Meeting Fees (1)  
Committee Chaired
William L.S. Guinness
  $ 25,000     $ 2,500       —  
Robert S. Langer, Jr.
  $ 25,000     $ 2,500     $ 10,000  
Michael J. Mullen
  $ 25,000     $ 2,500     $ 20,000  
John T. Preston
  $ 25,000     $ 2,500     $ 20,000  
Gary E. Frashier
  $ 25,000     $ 2,500     $ 10,000  
Henry Brem
  $ 25,000     $ 2,500       —  

 

(1)   Board and committee fees are paid on a per meeting basis at $2,500 per
meeting.

All non-employee directors are reimbursed for ordinary and reasonable expenses
of attending any board or committee meetings.
Each new non-employee director is automatically granted an option to purchase
25,000 shares of the Company’s common stock (“New Director Options”) upon
initial election or appointment (the “Automatic Grant Date”). The exercise price
of any New Director Options granted shall equal the fair market value of shares
of the Company’s common stock subject thereto on the Automatic Grant Date. New
Director Options immediately vest as to 1/3 of the shares subject to such New
Director Options with the remaining 2/3 of the shares subject to such New
Director Option vesting in equal monthly installments over two years (“New
Director Option Vesting”).
Each non-employee director is automatically granted an option to purchase 25,000
shares of the Company’s common stock each year (“Annual Director Options”). The
Annual Director Options are granted in the fourth quarter of each calendar year
(the “Annual Grant Date”). The exercise price of any Annual Director Options
granted shall equal the fair market value of shares of the Company’s common
stock subject thereto on the Annual Grant Date. Annual Director Options vest in
equal monthly installments over two years (“Annual Director Option Vesting”).
Newly elected non-employee directors are eligible to receive the Annual Director
Options in the fourth quarter of the second calendar year of service.

 